Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 1-20 are pending. Claims 1-20 are canceled and claims 21-40 are new. Claims 21-40 are pending.

Allowable Subject Matter

Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims recite a process of updating a card number on a payment card facilitated by a mobile device. The card number is presented on a display of the payment card and encoded in a magnetic strip. The claims include a process of requesting the update via a mobile device of the user associated with the card, receiving an authorization to reissue and update the card number and obtaining the card number from a secure source of updated card numbers.

The closest prior art is:

Locke discloses updating a dynamic transaction card via a mobile device where the mobile device and transaction card are paired to communicate updated account information as well as to deactivate card numbers associated with fraudulent activity and activate or reissue new card numbers to be displayed on the dynamic transaction card. Locke however, does not disclose a user requesting updated card data wherein the request includes an indication that the present card number is invalid or unusable, receiving an authorization to reissue and update the card number and obtaining the card number from a secure source of updated card numbers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694